DETAILED ACTION
1.	This office action is in response to the amendment filed on 02/07/2022. 
2. 	Claims 2 and 10 are canceled. 
3.	Claims 1, 3-9, and 11-19 are currently pending and have been considered below.

Response to Arguments
4.          Applicant's arguments filed on 02/07/2022 have been fully considered but they are not persuasive. 

a)      In regard to 101 rejection, the Applicant has provided arguments,  “…In view of the considerations set forth by the Supreme Court, it is clear that Applicant’s amended claims 1, 3-11, and 12-19 are not directed to an abstract idea but instead recite claim elements that improve the functioning of the technical field of computerized recommendation systems. Moreover, Applicant further notes that amended claim 1, 3-11, and 12-19 is not only tied to a machine but is a machine and recites claim elements that improve the functioning of the machine itself…Applicant’s claims recite meaningful elements that provide a technical solution that improve the operations of the technology itself. As recognized by the Supreme Court and as set forth in the PTO Guidance, in this way Applicant’s claims are patent eligible under §101”, (pages 7-11). 

a)	In Response, the Examiner respectfully disagrees. Regarding independent    Claim 1, we recognize that the limitations “obtaining… an organizational proximity dataset for a current user, wherein the organizational proximity dataset for the current user describes organizational similarity between the current user and one or more other people within an organization based on one or more of: (i) degrees of separation between the current user and each of the one or more other people, (ii) respective geographic locations associated with the current user and the one or more other people, (iii) tenure information for the current user and the one or more other people with respect to the organization, or (iv) security clearance status information for the current user and the one or more other people:  generating… scores for a plurality of resources based on the organizational proximity dataset for the current user,.. and generating the scores for the plurality of resources comprises: determining the degrees of separation between the current user and each of the one or more other people based on respective numbers of vertices between the current user and each of the one or more people in an organizational mapping of the organization in the organizational proximity dataset, and for each resource of the plurality of resources, determining the score for the resource based on the degrees of separation between the current user and a person that viewed the resource; and recommending.. one or more resources of the plurality of resources to the current user to view based on the scores generated for the plurality of resources”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes. 
 	Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim recites “a computing system, and wherein the plurality of resources are stored in a resource repository, the resource repository is a data store”, but said limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of processing information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Kang et al. US 2015/0025928 (hereinafter, Kang), ([0015], [0027], Fig. 1), and Goel et al. US 2015/0317753 (hereinafter, Goel) ([0017]-[0018]), both show that a computing system, and wherein the plurality of resources are stored in a resource repository, the resource repository is a data store are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the  combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.

5. 	Applicant’s arguments with respect to claims 1, 3-9, and 11-19 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. 	Claims 1, 3-9, and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 	A method comprising:  
 	obtaining, by a computing system, an organizational proximity dataset for a current user, wherein the organizational proximity dataset for the current user describes organizational similarity between the current user and one or more other people within an organization based on one or more of: (i) degrees of separation between the current user and each of the one or more other people, (ii) respective geographic locations associated with the current user and the one or more other people, (iii) tenure information for the current user and the one or more other people with respect to the organization, or (iv) security clearance status information for the current user and the one or more other people: 
 	generating, by the computing system, scores for a plurality of resources based on the organizational proximity dataset for the current user, 
 	wherein the plurality of resources are stored in a resource repository, the resource repository is a data store, and generating the scores for the plurality of resources comprises: 
 	determining the degrees of separation between the current user and each of the one or more other people based on respective numbers of vertices between the current user and each of the one or more people in an organizational mapping of the organization in the organizational proximity dataset, and 
 	for each resource of the plurality of resources, determining the score for the resource based on the degrees of separation between the current user and a person that viewed the resource; and
 	recommending, by the computing system, one or more resources of the plurality of resources to the current user to view based on the scores generated for the plurality of resources.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
 	The limitations of “obtaining… an organizational proximity dataset for a current user, wherein the organizational proximity dataset for the current user describes organizational similarity between the current user and one or more other people within an organization based on one or more of: (i) degrees of separation between the current user and each of the one or more other people, (ii) respective geographic locations associated with the current user and the one or more other people, (iii) tenure information for the current user and the one or more other people with respect to the organization, or (iv) security clearance status information for the current user and the one or more other people:  generating… scores for a plurality of resources based on the organizational proximity dataset for the current user,.. and generating the scores for the plurality of resources comprises: determining the degrees of separation between the current user and each of the one or more other people based on respective numbers of vertices between the current user and each of the one or more people in an organizational mapping of the organization in the organizational proximity dataset, and for each resource of the plurality of resources, determining the score for the resource based on the degrees of separation between the current user and a person that viewed the resource; and recommending.. one or more resources of the plurality of resources to the current user to view based on the scores generated for the plurality of resources” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “a computing system, and wherein the plurality of resources are stored in a resource repository, the resource repository is a data store ”, which are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system, and wherein the plurality of resources are stored in a resource repository, the resource repository is a data store are well-understood, routine, and conventional previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 3-8, 11-16, and 18-19, add further details of the identified abstract idea. The claims are not patent eligible.
 Independent claims 9 and 17, the claims are rejected with the same rational as in claim 1.  


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 3, 5-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2015/0025928 (hereinafter, Kang), in view of Goel et al. US 2015/0317753 (hereinafter, Goel), in further view of Kurtanovic et al. US 2020/0233917 (hereinafter, Kurtanovic).

10.  	Regarding claim 1, Kang discloses a method comprising: 
 	obtaining, by a computing system, an organizational proximity dataset for a current user, wherein the organizational proximity dataset for the current user describes organizational similarity between the current user and one or more other people within an organization based on one or more of: (i) degrees of separation between the current user and each of the one or more other people, (ii) respective geographic locations associated with the current user and the one or more other people, (iii) tenure information for the current user and the one or more other people with respect to the organization, or (iv) security clearance status information for the current user and the one or more other people ([0094]-[0101], Figs. 2, 3: At step 302, one or more skills associated with each employee in the group of employees are identified....the skill extraction module 210 determines one or more skills associated with each employee in the group of employees…, the one or more skills include at least one of personal information, educational details, or employment history…At step 306, each employee in the group of employees is ranked based on at least the one or more skills…the skill extraction module 210 is configured for ranking each employee in the group of employees based on at least the one or more skills. At step 308, a degree of separation metric for the employee with respect to other employees in the group of employees is determined… the closeness determination module 212 is configured for determining the degree of separation metric. The degree of separation metric is based at least partially on a determined amount of professional closeness between two given employees from the group of employees), where steps 306-308 are interpreted as equivalent to (i) degrees of separation between the current user and each of the one or more other people within the claim).
 	wherein the plurality of resources are stored in a resource repository, the resource repository is a data store ([0103], Figs 1, 2),
  	determining the degrees of separation between the current user and each of the
one or more other people based on respective numbers of vertices between the current
user and each of the one or more people in an organizational mapping of the organization in the organizational proximity dataset ([0048]-[0049], [0080]), and 
 	recommending, by the computing system, one or more task (Fig. 3, step 314).
 	Kang does not disclose:
 	generating scores for a plurality of resources based on the organizational proximity dataset for the current user, generating the scores for the plurality of resources comprises: for each resource of the plurality of resources, determining the score for the resource based on the degrees of separation between the current user and a person that viewed the resource, and recommending one or more resources of the plurality of resources to the current user to view based on the scores generated for the plurality of resources.
	However, Goel discloses:
 	 generating scores for a plurality of resources based on the organizational proximity dataset for the current user, generating the scores for the plurality of resources comprises: for each resource of the plurality of resources, determining the score for the resource based on the degrees of separation, and recommending one or more resources of the plurality of resources to the current user to view based on the scores generated for the plurality of resources ([0035]-[0040], Fig. 5A: a plurality of job recommendations for the member can be ranked based on the similarity value. This similarity value and ranking suggest to the member the business organization(s) that may be the best fit for the member. In a similar manner, after the system assigns a value to the similarity between the employee profile for the business organization and the profile of the member, at 536B, the system recommends to the member a job with the business organization when the similarity value exceeds a threshold).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use generating scores for a plurality of resources based on the organizational proximity dataset for the current user, generating the scores for the plurality of resources comprises: for each resource of the plurality of resources, determining the score for the
resource based on the degrees of separation, and recommending one or more resources of the plurality of resources to the current user to view based on the scores generated for the plurality of resources as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).
 	Kang in view of Goel does not disclose:
 	generating the scores for the plurality of resources comprises: for each resource of the plurality of resources, determining the score for the resource based on the degrees of separation between the current user and a person that viewed the resource.  
 	However, Kurtanovic discloses:
 	 generating the scores for the plurality of resources comprises: for each resource of the plurality of resources, determining the score for the resource based on the degrees of separation between the current [users] that viewed the resource ([0026], [0091]-[0092], [0099]-[0101]: if a user lingers on a particular result (sometimes referred to herein as a resource) in the results data for a relatively long period of time (e.g., greater than a threshold amount of time), then the data processing engine 202 can weight results that are related to that search result more heavily in the future. For example, results from the same source as the particular result, results that include similar keywords as the particular result, and/or results that are the same type as the particular result may each be weighted more heavily in future searches by the user during the research session. If these results are curated into a corresponding data collection 206 (e.g., manually or automatically), those results can be ranked higher than other curated results in the data collection 206 so that they appear more prominently when the user views the data collection 206). Kang in view of Goel in view of Kurtanovic disclose determining the score for the resource based on the degrees of separation between the current user and one or more other people as disclosed above. 	
Kurtanovic further disclose determining the score for the resource based on the degrees of separation between the current [users] that viewed the resource as disclosed above. Kang in view of Goel in view of Kurtanovic does not disclose degrees of separation between the current user and a person that viewed the resource. However, determining degrees of separation between the current user and a person that viewed the resource would have been obvious to one ordinary skill in the art based on the teaching of Kang in view of Goel in view of Kurtanovic.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang in view of Goel to use generating the scores for the plurality of resources comprises: for each resource of the plurality of resources, determining the score for the resource based on the degrees of separation between the current user and a person that
viewed the resource as taught by Kurtanovic. The motivation for doing so would have been in order to recommend resources based on users’ interest and/or viewed history (Kurtanovic, [0091]).


11.	Regarding claims 9 and 17, the claims are rejected with the same rationale as in claim 1. 

12.  	Regarding claim 3, Kang in view of Goel in view of Kurtanovic disclose the method of claim 1 as disclosed above.
 	Kang does not disclose:
 	determining respective geographic distances from the current user to each of the one or more other people based on the respective geographic locations associated with the current user and the one or more other people.  
 	However, Goel discloses:
 	 determining respective geographic distances from the current user to each of the one or more other people based on the respective geographic locations associated with the current user and the one or more other people, and wherein generating the scores for the plurality of resources based on the organizational proximity dataset comprises generating the scores for the plurality of resources based on the respective geographic distances from the current user to each of the one or more other people based on the respective geographic locations associated with the current user and the one or more other people ([0035]-[0040], [0051]-[0053], Fig. 7A). See also Kurtanovic ([0060], [0093], [0146]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use determining respective geographic distances from the current user to each of the one or more other people based on the respective geographic locations associated with the current user and the one or more other people, and wherein generating the scores for the plurality of resources based on the organizational proximity dataset comprises generating the scores for the plurality of resources based on the respective geographic distances from the current user to each of the one or more other people based on the respective geographic locations associated with the current user and the one or more other people as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

13.	Regarding claim 11, the claim is rejected with the same rationale as in claim 3. 

14.  	Regarding claim 5, Kang in view of Goel in view of Kurtanovic disclose the method of claim 1 as disclosed above.
 	Kang does not disclose:
 	obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on one or more of: (i) a respective influencer status of the one or more other people, or (ii) a percentage share of use of each resource of plurality in an aggregate usage of all of the plurality of resources with respect to each of the one or more other people, and wherein generating the scores for the plurality of resources comprises determining, by the computing system and for each respective resource of the plurality of resources, the score for the respective resource based on the behavioral proximity dataset describing the resource usage similarity between the current user and the person that viewed the respective resource.  
 	However, Goel discloses:
 	 obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on one or more of: (i) a respective influencer status of the one or more other people, or (ii) a percentage share of use of each resource of plurality in an aggregate usage of all of the plurality of resources with respect to each of the one or more other people ([0035]-[0040], Fig. 5A, 5B).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on one or more of: (i) a respective influencer status of the one or more other people, or (ii) a percentage share of use of each resource of plurality in an aggregate usage of all of the plurality of resources with respect to each of the one or more other people as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).
 	Kang in view of Goel does not disclose:
 	wherein generating the scores for the plurality of resources comprises determining the score for the respective resource based on the behavioral proximity dataset describing the resource usage similarity between the current user and the person that viewed the respective resource.  
 	However, Kurtanovic discloses:
 	 wherein generating the scores for the plurality of resources comprises determining the score for the respective resource based on the behavioral proximity dataset describing the resource usage similarity between the current [users] that viewed the respective resource ([0026], [0091]-[0092], [0099]-[0101]: if a user lingers on a particular result (sometimes referred to herein as a resource) in the results data for a relatively long period of time (e.g., greater than a threshold amount of time), then the data processing engine 202 can weight results that are related to that search result more heavily in the future. For example, results from the same source as the particular result, results that include similar keywords as the particular result, and/or results that are the same type as the particular result may each be weighted more heavily in future searches by the user during the research session. If these results are curated into a corresponding data collection 206 (e.g., manually or automatically), those results can be ranked higher than other curated results in the data collection 206 so that they appear more prominently when the user views the data collection 206). Kang in view of Goel in view of Kurtanovic disclose determining the score for the resource based on the degrees of separation between the current user and one or more other people as disclosed above. Kurtanovic further disclose wherein generating the scores for the plurality of resources comprises determining the score for the respective resource based on the behavioral proximity dataset describing the resource usage similarity between the current [users] that viewed the respective resource as disclosed above. Kang in view of Goel in view of Kurtanovic does not disclose similarity between the current user and a person that viewed the resource. However, determining similarity between the current user and a person that viewed the resource would have been obvious to one ordinary skill in the art based on the teaching of Kang in view of Goel in view of Kurtanovic.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang in view of Goel to use wherein generating the scores for the plurality of resources comprises determining the score for the respective resource based on the behavioral proximity dataset describing the resource usage similarity between the current user and the person that viewed the respective resource as taught by Kurtanovic. The motivation for doing so would have been in order to recommend resources based on users’ interest and/or viewed history (Kurtanovic, [0091]).

15.	Regarding claims 13 and 19, the claims are rejected with the same rationale as in claim 5. 

16.  	Regarding claim 6, Kang in view of Goel in view of Kurtanovic disclose the method of claim 1 as disclosed above.
 	Kang in view of Kurtanovic does not disclose:
 	obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on a respective influencer status of the one or more people, wherein generating the scores for the plurality of resources comprises determining, by the computing system and for each respective resource of the plurality of resources, the score for the respective resource based on the behavioral proximity dataset describing the respective influencer statuses based on respective organizational distances of the current user and the person from a leader of the organization.  
 	However, Goel discloses:
 	 obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on a respective influencer status of the one or more people, wherein generating the scores for the plurality of resources comprises determining, by the computing system and for each respective resource of the plurality of resources, the score for the respective resource based on the behavioral proximity dataset describing the respective influencer statuses based on respective organizational distances of the current user and the person from a leader of the organization ([0035]-[0040], [0051]-[0053], Fig. 7A).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang in view of Kurtanovic to use obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on a respective influencer status of the one or more people, wherein generating the scores for the plurality of resources comprises determining, by the computing system and for each respective resource of the plurality of resources, the score for the respective resource based on the behavioral proximity dataset describing the respective influencer statuses based on respective organizational distances of the current user and the person from a leader of the organization as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

17.	Regarding claim 14, the claim is rejected with the same rationale as in claim 6. 

18.  	Regarding claim 7, Kang in view of Goel in view of Kurtanovic disclose the method of claim 1 as disclosed above.
 	Kang does not disclose:
 	obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on one or more of: (i) data quality associated with each of the plurality of resources with respect to the current user, (ii) design quality associated with each of the plurality of resources, or (iii) generator influence describing a number of views associated with each resource of the plurality of resource, and wherein generating the scores for the plurality of resources comprises determining, for each respective resource of the plurality of resources, the score for the respective resource based on the resource quality metadata describing the one or more quality metrics of the respective resource.  
 	However, Goel discloses:
 	 obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on one or more of: (i) data quality associated with each of the plurality of resources with respect to the current user, (ii) design quality associated with each of the plurality of resources, or (iii) generator influence describing a number of views associated with each resource of the plurality of resource, and wherein generating the scores for the plurality of resources comprises determining, for each respective resource of the plurality of resources, the score for the respective resource based on the resource quality metadata describing the one or more quality metrics of the respective resource ([0020], [0035]-[0040], [0052], Fig. 5A, 5B).  See also Kurtanovic ([0077]-[0078], [0081], [0099]-[0101]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on one or more of: (i) data quality associated with each of the plurality of resources with respect to the current user, (ii) design quality associated with each of the plurality of resources, or (iii) generator influence describing a number of views associated with each resource of the plurality of resource, and wherein generating the scores for the plurality of resources comprises determining, for each respective resource of the plurality of resources, the score for the respective resource based on the resource quality metadata describing the one or more quality metrics of the respective resource as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

22.	Regarding claims 15 and 18, the claims are rejected with the same rationale as in claim 7. 

19.  	Regarding claim 8, Kang in view of Goel in view of Kurtanovic disclose the method of claim 1 as disclosed above.
 	Kang does not disclose:
 	obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on a design quality associated with each of the plurality of resources, and wherein generating the scores for the plurality of resources comprises determining, by the computing system and for each respective resource of the plurality of resources, the score for the respective resource based on the design quality associated with the respective resources the respective resource based on a respective number of design guidelines to which the respective resource adheres.  
 	However, Goel discloses:
 	 obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on a design quality associated with each of the plurality of resources, and wherein generating the scores for the plurality of resources comprises determining, by the computing system and for each respective resource of the plurality of resources, the score for the respective resource based on the design quality associated with the respective resources the respective resource based on a respective number of design guidelines to which the respective resource adheres ([0035]-[0040], [0051]-[0053], Fig. 7A). See also Kurtanovic ([0077]-[0078], [0081], [0099]-[0101]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on a design quality associated with each of the plurality of resources, and wherein generating the scores for the plurality of resources comprises determining, by the computing system and for each respective resource of the plurality of resources, the score for the respective resource based on the design quality associated with the respective resources the respective resource based on a respective number of design guidelines to which the respective resource adheres as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

20.	Regarding claim 16, the claim is rejected with the same rationale as in claim 8. 

21.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Goel, in view of Kurtanovic, in further view of Bender et al. US 20150242619 (hereinafter, Bender).

22.  	Regarding claim 4, Kang in view of Goel in view of Kurtanovic disclose the method of claim 1 as disclosed above.
  	Kang discloses wherein determining the score for the each of the plurality of resources comprises: determining, by the computing system and based on the organization proximity dataset for the current user, an organizational proximity score based on an individually weighted combination of: i) the degrees of separation between the current user and the person ([0094]-[0101], Figs. 2, 3: At step 302, one or more skills associated with each employee in the group of employees are identified… the skill extraction module 210 determines one or more skills associated with each employee in the group of employees…, the one or more skills include at least one of personal information, educational details, or employment history…At step 306, each employee in the group of employees is ranked based on at least the one or more skills…the skill extraction module 210 is configured for ranking each employee in the group of employees based on at least the one or more skills. At step 308, a degree of separation metric for the employee with respect to other employees in the group of employees is determined… the closeness determination module 212 is configured for determining the degree of separation metric. The degree of separation metric is based at least partially on a determined amount of professional closeness between two given employees from the group of employees). 
 	Kang does not disclose:
 	(ii) the geographic locations associated with the current user and the person, (iii) the tenure information for the current user and the person and (iv) the security clearance status information for the current user and the person, and determining, by the computing system, the score for the each of the plurality of resources based on the organizational proximity score.  
 	However, Goel discloses:
 	(ii) the geographic locations associated with the current user and the person, (iii) the tenure information for the current user and the person ([0019], [0031], [0040], Figs. 5A, 5B, 7A), 
 	determining, by the computing system, the score for the each of the plurality of resources based on the organizational proximity score ([0035]-[0040], Fig. 5A).  Kurtanovic also discloses determining, by the computing system, the score for the each of the plurality of resources ([0026], [0091]-[0092], [0099]-[0101]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use (ii) the geographic locations associated with the current user and the person, (iii) the tenure information for the current user and the person and determining, by the computing system, the score for the each of the plurality of resources based on the organizational proximity score as taught by Goel in view of Kurtanovic. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).
 	Kang in view of Goel in view of Kurtanovic does not disclose:
 	iv) the security clearance status information for the current user and the person.  
 	However, Bender discloses:
 	 (iv) the security clearance status information for the current user and the person ([0058], [0060], [0064]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang in view of Goel in view of Kurtanovic to use iv) the security clearance status information for the current user and the person as taught by Bender. One would have been motivated to do so in order to apply the securing information methodology of automated management system as known in the art and as taught by Bender in a social interaction system such as that of Kang and Goel, thereby providing an automated security management framework for an enterprise based on the enterprise's operations, infrastructure, and user-based processes (Bender, [0002]).

23.	Regarding claim 12, the claim is rejected with the same rationale as in claim 4. 

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864